           Case 1:15-cr-00288-NONE-SKO Document 515 Filed 08/03/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00288 NONE-SKO
12                                 Plaintiff,           STIPULATION TO CONTINUE SENTENCING
                                                        AND PROPOSED ORDER THEREON
13                           v.
14   JORGE ARREOLA-SERRATO.                             Date: September 4, 2020
                                                        Time: 8:30 a.m.
15                                 Defendants.          Honorable Dale A. Drozd
16

17           The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,
18   and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Jorge Arreola-
19   Serrato, by and through his attorney of record, James Brusseau, hereby stipulate to continue the
20   sentencing in this case from September 4, 2020 until October 8, 2020 at 8:30 a.m.
21    Dated: July 31, 2020                                   McGREGOR W. SCOTT
                                                             United States Attorney
22

23                                                           /s/ Kathleen A. Servatius
                                                             KATHLEEN A. SERVATIUS
24                                                           Assistant United States Attorney

25
     Dated: July 31, 2020                                /s/ James Alan Brusseau
26                                                       Attorney for Jorge Arreola-Serrato

27   ///

28   ///

       STIPULATION TO CONTINUE SENTENCING HEARING
                                                         1
30
         Case 1:15-cr-00288-NONE-SKO Document 515 Filed 08/03/20 Page 2 of 2


 1                                                 ORDER
 2          IT IS HEREBY ORDERED that the sentencing hearing in this matter shall be continued from
 3   September 4, 2020 until October 8, 2020 at 8:30 a.m.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    July 31, 2020
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING
                                                       2
30
